Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma, U.S. Patent Publication No. 2018/0139774.
Ma teaches:

1. (Original) A method of performing wireless communication between a base station and user terminals, comprising: 
	receiving uplink transmissions from first type (as no “type” of user terminal is defined in the claims, any terminal can be considered a “first type”) user terminals operating in a grant-free mode (grant-free message is sent by the UE, [0139]); and 
	switching at least one of the first type user terminals to a grant mode in case that an evaluated decoding performance of the uplink transmissions is below a desired level (if a grant-free message is unsuccessfully decoded (considering a desired level is success, unsuccessful would be considered below a desired level), transmission mode is switched from grant-free to grant-based, [0140]).  

2. (Currently amended) The method according to claim 1, further comprising: 
	evaluating the decoding performance, determining the evaluated decoding performance according to an average number of the first type user terminals accessing the base station during a predetermined time period or an accumulated number of user terminals encountering a decoding failure (grant-free message is unsuccessfully decoded, [0140], one failure at a terminal constitutes an accumulated number of user terminals encountering a decoding failure).

18. (Original) A method of performing wireless communication between a base station and user terminals, comprising: 
	evaluating utilization rate of transmission resources allocated for uplink transmissions in a grant-free mode (grant-free message is sent by the UE, [0139], sending a message inherently requires an evaluation of transmission resources); and 
	in case of the utilization rate below a predetermined level, allowing a user terminal operating in the grant-free mode and a user terminal operating in a grant mode to share a part of the transmission resources (under a broadest reasonable interpretation, any activity following the phrase “in case of” does not necessarily happen and is not given any patentable weight).  

19. (Original) The method according to claim 18, further comprising: 
	receiving an uplink transmission from a first type user terminal operating in the grant- free mode (grant-free message is sent by the UE, [0139]); and 
(grant-free message is unsuccessfully decoded, [0140], one failure at a terminal constitutes an accumulated number of user terminals encountering a decoding failure).

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han, U.S. Patent Publication No. 2015/0078264.
Han teaches:

10. (Original) A method of performing wireless communication between a base station and user terminals, comprising: 
	determining whether a received uplink transmission comprises a preamble based on the uplink transmission (determine existence of preamble, [0045], Han); 
	if the uplink transmission does not comprise the preamble, determining that the uplink transmission comes from a first type user terminal and decoding the received uplink 4Docket No. 13492US01 Preliminary Amendment transmission, wherein the first type user terminal has a first priority and operates in a grant- free mode (under a broadest reasonable interpretation, any activity following the term “if” does not necessarily happen and is not given any patentable weight, Examiner recommends utilizing the phrase “responsive to”); and 
	if the uplink transmission comprises the preamble, determining that the uplink transmission comes from a second type user terminal and decoding the received uplink transmission, wherein the uplink transmission comprises the preamble and data following the preamble, the preamble comprises an identification for the second type user terminal transmitting the preamble, and the second type user terminal has a second priority lower than the first priority and operates in a grant-free mode (under a broadest reasonable interpretation, any activity following the term “if” does not necessarily happen and is not given any patentable weight).

11. (Original) The method according to claim 10, wherein if a preamble in an uplink transmission from a second type user terminal is decoded successfully and data in the uplink transmission is not decoded successfully, the second type user terminal is switched to a grant mode for data transmission (under a broadest reasonable interpretation, any activity following the term “if” does not necessarily happen and is not given any patentable weight).

Allowable Subject Matter
Claims 5, 7, and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any patents or publications not otherwise mentioned in this office action are utilized to show the state of the art at the time of filing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463